                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

HEATH LUNSFORD,                                                                 PLAINTIFF
ADC #610007

v.                           CASE NO. 4:19-CV-00681 BSM

SHANE DAVIS et al.                                                           DEFENDANTS

                                           ORDER

       The clerk is directed to immediately transfer the entire case file to the United States

District Court for the Western District of Arkansas. Venue properly lies in the Western

District because the defendants reside there and the events giving rise to this cause of action

allegedly occurred there. See 28 U.S.C. § 1391(b). The interests of justice are best served

by transfer. See 28 U.S.C. § 1406(a). The pending motion to proceed in forma pauperis

[Doc. No. 1] is left to the Western District.

       IT IS SO ORDERED this 1st day of October 2019.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
